Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.10, of DGT Holdings Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 7, 2012 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. General Partner By: /s/ Jack L. Howard Jack L. Howard, President SPH GROUP LLC By: Steel Partners Holdings GP Inc. Managing Member By: /s/ Jack L. Howard Jack L. Howard, President SPH GROUP HOLDINGS LLC By: Steel Partners Holdings GP Inc. Manager By: /s/ Jack L. Howard Jack L. Howard, President STEEL PARTNERS HOLDINGS GP INC. By: /s/ Jack L. Howard Jack L. Howard, President /s/ John J. Quicke JOHN J. QUICKE /s/ Jack L. Howard JACK L. HOWARD Individually and as attorney-in-fact for Mark A. Zorko EMH HOWARD, LLC By: /s/ Jack L. Howard Jack L. Howard Managing Member /s/ Leonard J. McGill LEONARD J. McGILL
